DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2020 and 2/24/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.

102 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. [Klein] (US PGPub 2018/0333780).

As to claim 1
Klein discloses a method for fabricating an implant device (porous structure/medical implant 210, see Figs. 5A and 5B) comprising a porous lattice (three-dimensional structure/lattice structure; see paragraph 0078, line 24-28), the method comprising: 
creating, by a computing device (system 105, see Fig. 1), a model of the implant device comprising the porous lattice (computer-generated model of a three-dimensional structure constructed of porous geometries; see paragraph 0078, lines 22-23), the creating comprising: 
defining an initial lattice volume (porous CAD volume; see paragraph 0078, line 3) having a bounding surface (boundary; see paragraph 0078, line 3) for the implant device (see paragraph 0078, lines 1-8), 
populating the initial lattice volume with a plurality of seed points (sets of coordinates; see paragraph 0078, lines 7-8), 
populating the initial lattice volume with a plurality of nodes (nodes 270,275; see Figs. 5A and 5B) and struts (struts 245, see Figs. 5A and 5B) that divide the initial lattice volume into a plurality of 3-dimensional regions, thereby defining an initial lattice (see Figs. 5A and 5B), 
defining a second volume within the initial lattice volume such that a trimming boundary is defined between the initial lattice volume and the second volume (see Step 530, Fig. 8), 
removing struts and nodes, and portions thereof from the model that are located outside the trimming boundary (see paragraph 0078, lines 16-19 and Step 540, Fig. 8), and 
fabricating the implant device comprising the porous lattice at least in part by exposing fusible material to a heating source according to the model (see paragraph 0078, lines 24-28 and Step 560, Fig. 8). As to claim 2
Klein discloses the method of claim 1, comprising: 
attracting one or more nodes and/or struts toward a substrate of the implant device such that at least one attracted node or strut is positioned coincident with or at least partly within the substrate of the implant device, and 
merging some or all of the attracted nodes and/or struts with the substrate of the implant device (see paragraph 0005, lines 1-9 and paragraph 0019). As to claim 3
Klein discloses the method of claim 1, wherein a distribution of the plurality of seed points is at least partially random or pseudo-random (see paragraph 0073, lines 10-17). As to claim 4
Klein discloses the method of claim 1, wherein the distribution of seed points has a higher density in some regions of the lattice than others (see paragraph 0009, lines 6-8 and paragraph 0073, lines 1-3). As to claim 5
Klein discloses the method of claim 1, wherein a distribution of the plurality of seed points is based at least in part on a Poisson-disc sampling strategy (see paragraph 0073, lines 1-5). As to claim 6
Klein discloses the method of claim 1, wherein all locations within each 3-dimensional region are closer to the respective seed point than to any other seed point (see paragraph 0057, lines 7-17). As to claim 7
Klein discloses the method of claim 1, wherein merging at least the second node and at least the portions of any associated struts with the substrate integrates at least the portions of the associated struts with edge features of the substrate of the implant device (see paragraph 0005, lines 1-9 and paragraph 0019). As to claim 8
Klein discloses the method of claim 1, wherein creating the model of the implant device further comprises adjusting at least some of the plurality of struts to have a desired thickness and a desired cross-sectional geometry (see paragraphs 0070 and 0071). As to claim 9
Klein discloses the method of claim 8, wherein the adjusting varies in different regions of the lattice (see paragraph 0069). As to claim 10
Klein discloses the method of claim 9, wherein the adjusting is different at different distances from an outer surface of the lattice (see paragraph 0069). As to claim 11
Klein discloses the method of claim 8, wherein the desired cross-sectional geometry is a substantially circular geometry (see paragraph 0063, lines 6-11). As to claim 12
Klein discloses the method of claim 1, wherein the porous lattice comprises a Gaussian distribution of pore diameters centered around a desired mean pore diameter in at least one region of the lattice (see paragraph 0073). As to claim 15
Klein discloses the method of claim 1, wherein the fusible material comprises titanium or a titanium alloy (see paragraph 0013). As to claim 16
Klein discloses the method of claim 1, wherein the heating source comprises a laser (see paragraph 0021, lines 1-3). As to claim 17
Klein discloses the method of claim 1, wherein the removing generates free strut ends at or near a boundary of the second volume (see paragraph 0078, lines 16-19). As to claim 18
Klein discloses the method of claim 17, comprising manipulating one or both of the free strut end position and free strut orientation relative to the trimming boundary for at least one of the free struts (see paragraph 0078, lines 16-22). As to claim 20
Klein discloses a method for generating a fabrication model for an implant device (porous structure/medical implant 210, see Figs. 5A and 5B) comprising a porous lattice (three-dimensional structure/lattice structure; see paragraph 0078, line 24-28), the method comprising: 
creating, by a computing device (system 105, see Fig. 1), a model of the implant device comprising the porous lattice (computer-generated model of a three-dimensional structure constructed of porous geometries; see paragraph 0078, lines 22-23), the creating comprising: 
defining an initial lattice volume (porous CAD volume; see paragraph 0078, line 3) having a bounding surface (boundary; see paragraph 0078, line 3) for the implant device (see paragraph 0078, lines 1-8), 
populating the initial lattice volume with a plurality of seed points (sets of coordinates; see paragraph 0078, lines 7-8), 
populating the initial lattice volume with a plurality of nodes (nodes 270,275; see Figs. 5A and 5B)  and struts (struts 245, see Figs. 5A and 5B) that divide the initial lattice volume into a plurality of 3-dimensional regions, thereby defining an initial lattice (see Figs. 5A and 5B), 
defining a second volume within the initial lattice volume such that a trimming boundary is defined between the initial lattice volume and the second volume (see Step 530, Fig. 8), and 
removing struts and nodes, and portions thereof from the model that are located outside the trimming boundary (see paragraph 0078, lines 16-19 and Step 540, Fig. 8).

103 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. [Klein] (US PGPub 2018/0333780) in view of Dong et al. [Dong] (US PGPub 2013/0268085).

As to claim 13
Klein discloses the method as cited in claim 1; however, Klein fails to specifically disclose the method wherein the implant device comprises at least one post configured to anchor bone of a patient to the implant device. 
Dong discloses an implant device (prosthetic device; see paragraph 0103, line 26) comprising at least one post (keels, pegs, stems, spikes; see paragraph 0103, lines 13-14) configured to anchor bone of a patient to the implant device (see paragraph 0103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klein’s invention with Dong’s in order to anchor a patient’s bone to the porous structure/medical implant 210, since doing so would create a build geometry having a surface that is more robust and less likely to form debris as well as that provide initial stability that eliminates the need for cement (see Dong paragraph 0007, lines 1-4).

As to claim 14
Dong discloses the method of claim 1, wherein the implant device comprises a patellar implant (patella implant; see paragraph 0103, line 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115